UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
September 24, 2013
Jan Breton, Director
Special Services
Maine Department of Education
23 State House Station
Augusta, Maine 04333
Dear Ms. Breton:
This is in response to your May 29, 2013 letter to me regarding the position the Office of Special
Education Programs (OSEP) took in Letter to Northrop dated May 21, 2013 (Letter to Northrop)
(113 LRP 24303) concerning a Maine school district’s policy requiring parents to submit written
statements of concern in advance of the individualized education program (IEP) Team meeting.
Specifically, your letter provided further information concerning the district’s policy and asked if
OSEP concurs with Maine’s assessment that the district’s procedure is consistent with the
Individuals with Disabilities Education Act (IDEA).
Your letter explained that while the district has a policy requiring parents to provide any
evaluation reports or written statements of concern at least three days before the scheduled IEP
Team meeting in order for their concerns to be addressed at the meeting, it does not require the
parent to submit their concerns in writing, nor prohibit the parent from verbally expressing their
concerns during the IEP Team meeting. The Maine Department of Education accepted the
district’s policy, in part, based on OSEP’s Letter to Anonymous dated January 19, 2011 (Letter to
Anonymous) (111 LRP 68370).
As stated in Letter to Northrop, the analysis in Letter to Anonymous was specific to the facts
presented by the writer and provides guidance to public agencies developing criteria specific to
the introduction at IEP Team meetings of a privately-obtained evaluation. Under 34 CFR
§300.502(c)(1), a public agency may establish criteria that a parent must meet when obtaining an
independent educational evaluation at public expense or when an evaluation obtained at private
expense is shared with the public agency in order for the public agency to consider that
evaluation. However, the IDEA does not permit a public agency to establish criteria for parental
participation in an IEP Team meeting. Therefore, we maintain that it would be inconsistent with
the intent and requirements of the IDEA for a local educational agency to adopt a blanket policy
requiring parents to provide a written copy of their concerns to the IEP Team three days before
an IEP Team meeting in order to have their concerns addressed at that meeting.
In cases where parents submit a lengthy statement or report at an IEP Team meeting, it would be
reasonable for a district to ask parents to verbally summarize, at the IEP Team meeting, their
main concerns so that the district may address those concerns at the meeting. If parents seek a
more comprehensive or written response to a lengthy statement or report, it is not inconsistent
with the intent and requirements of the IDEA for the district to take a reasonable time to respond
in detail.

Page 2 – Jan Breton
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.
If you have any further questions, please do not hesitate to contact Jennifer Wolfsheimer, of my
staff, at 202-245-6090 or by email at Jennifer.Wolfsheimer@ed.gov.

Sincerely,

Melody Musgrove, Ed.D
Director
Office of Special Education Programs

